Citation Nr: 0813318	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-16 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for erythematous scaling 
papules of the left temple and nose, claimed as pre-cancer of 
face, to include as secondary to herbicide exposure and/or 
sun exposure.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from December 
1964 to October 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005    rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied entitlement to service 
connection for erythematous scaling papules of the left 
temple and nose, claimed as pre-cancer of face, to include as 
secondary to herbicide exposure and/or sun exposure.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran was not stationed in the Republic of Vietnam 
during his period of active service.

3.  A skin condition, erythematous scaling papules, is first 
shown many years after the veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a skin condition was received in October 2004.  Thereafter, 
he was notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2004, March 2005, and July 
2005.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case was issued in April 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant private and VA treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  The veteran was also provided a VA medical 
examination and opinion to assess the current nature and 
etiology of his claimed skin disability.  Furthermore, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background

The veteran contends that he suffered from a skin disability 
as a result of an in-service event, specifically herbicide 
exposure and/or sun exposure.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service treatment records do not show that the veteran was 
diagnosed with a chronic skin disability during active 
service.  The Report of Medical Examination dated December 
1964 documents normal skin findings.  In October 1966, he was 
treated with lotion for intertrigo of the scrotum.  In a 
March 1968 service treatment record the examiner noted a 
small, pimple-like lesion on the left nostril, which 
occasionally became inflamed.  Prescribed treatment included 
hot soaks and Bacitracin.  An August 1968 service discharge 
examination report notes normal skin findings and a pimple in 
the nose in the past with no recurrence. The accompanying 
Report of Medical History indicated no problems associated 
with skin disorders.  

Service personnel records, including the veteran's DD Form 
214, reflect that the veteran did not serve in the Republic 
of Vietnam during active service.  His military occupational 
specialty was noted to be a waste water processing 
specialist. 

It was 34 years after the veteran's separation from service, 
that a skin disorder was documented.  Post-service VA 
treatment records dated July 2002 diagnosed poison ivy, a 
rash, and that the veteran's skin was warm and dry.  A March 
2004 VA clinic note shows that the veteran had a red scaling 
papule on his right nasal side wall and on his right temple.  
In March 2004 the examiner observed four red scaling papules 
helices on the veteran's temples and assessed actinic 
keratosis.  VA treatment notes dated in September 2004 
indicate a history of actinic keratoses, including three 
erythematous scaling papules on the left temple and nose.  
Finally, in December 2004 the veteran complained of a 
recurrent, raised, red area on the bridge of his nose that 
had recently erupted. 

In a March 2005 lay statement, the veteran's fellow 
serviceman reported that he had worked with the veteran at 
MacDill Air Force Base (AFB) and that they had handled 
various chemicals, including methatolodin and dianozen.

Subsequently, in his June 2005 notice of disagreement, the 
veteran indicated that he had handled chemicals and had been 
exposed to the sun at MacDill AFB. 

In an August 2005 statement, a private physician, R.H., M.D., 
specifically indicated that the veteran's skin condition was 
a result of sun damage that he received earlier in life and 
was not related to herbicide exposure or any other 
military/industrial chemical source.  

In a March 2006 VA examination report, the veteran stated 
that he had been diagnosed in 2001 with pre-cancerous lesions 
most consistent with actinic keratoses.  He reported that he 
received cryotherapy treatment and that he has never been 
diagnosed with skin cancer.  Physical examination findings 
were noted as a few scaling erythematous papules on the 
forehead and cheeks.  He had one erythematous papule on the 
left ear more consistent with chondrodermatitis.  The 
examiner reviewed the veteran's claims file and diagnosed 
actinic keratoses.  The examiner then opined that actinic 
keratoses are thought to be possibly related to long term sun 
exposure, and decreased sun exposure has shown to decrease 
the number of lesions.  The examiner further noted that 
actinic keratoses are felt to be due to cumulative sun 
exposure and that decreased sun exposure is felt to reduce 
further lesions.  The examiner concluded that the veteran's 
actinic keratoses was less likely due to his five years in 
the military service and more likely due to sun exposure over 
longer periods of time.

Analysis

Exposure to herbicides is not conceded in this case, as 
service personnel records show that the veteran did not serve 
in the Republic of Vietnam during active service.  In 
addition, none of the veteran's diagnosed skin disabilities 
are classified as one of the enumerated diseases associated 
with herbicide exposure under 38 C.F.R. § 3.309(e) (2007).  
Consequently, the veteran's claim must be denied on this 
basis.  However, the regulations governing presumptive 
service connection for herbicide exposure do not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994). Accordingly, the Board will proceed to evaluate the 
veteran's claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic skin 
disability during active service.  The treatment of the 
intertrigo and the nasal lesion were acute and transitory and 
apparently resolved without residual disability, as indicated 
by only a single notation in the service treatment records 
for each incident.  Objective medical findings of a skin 
disability are first shown in 2004, many years after 
separation from active service and cannot be presumed to have 
been incurred during service.  Further, in August 2005, the 
veteran's private physician specifically indicated that the 
veteran's skin condition was a result of sun damage that he 
received earlier in life and was not related to herbicide 
exposure or any other military/industrial chemical source.  
The record also does not include any competent medical 
opinion establishing a nexus or medical relationship between 
a current skin disability diagnosed post-service and claimed 
herbicide exposure. 

The Board recognizes that the August 2005 private physician's 
statement included an opinion that the veteran's skin 
condition was the result of sun damage received earlier in 
life.  In this regard, it should be noted that the physician 
did not specify when, in the veteran's earlier life, this 
exposure began.  However, in the March 2006 VA examination 
report, the VA examiner reviewed the veteran's claims file, 
conducted a thorough physical examination, and concluded that 
the veteran's actinic keratoses were less likely due to his 
five years in the military service and more likely due to sun 
exposure over longer periods of time.

In this case, the Board regards the March 2006 VA examiner's 
opinion as the most persuasive evidence of record concerning 
whether the veteran suffers from a current skin disability as 
a result of sun exposure during active service, as it was 
prepared with a longitudinal review of the medical evidence 
and was the product of a detailed physical examination.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In addition, the August 2005 
statement from the veteran's private physician simply 
indicated that the veteran's actinic keratoses were the 
result of sun damage received earlier in life.  He did not 
provide any information specifically indicating that the 
veteran's current skin condition was related to claimed in-
service sun exposure.  Medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Consequently, 
persuasive and competent medical evidence of record does not 
establish a nexus or medical relationship between the 
veteran's current skin disability diagnosed post-service and 
any claimed in-service sun exposure.

In connection with the claim, the Board also has considered 
the assertions the veteran and his fellow serviceman have 
advanced on appeal in multiple written statements.  However, 
the veteran cannot establish a service connection claim on 
the basis of these assertions alone.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
current skin disability is associated with military service, 
this claim turns on a medical matter-the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson lacking the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions do 
not constitute persuasive evidence in support of the claim 
for service connection.

For the foregoing reasons, the claim for service connection 
for erythematous scaling papules of the left temple and nose, 
to include as secondary to herbicide exposure and/or sun 
exposure, must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).




ORDER

Entitlement to service connection for erythematous scaling 
papules of the left temple and nose, claimed as pre-cancer of 
face, to include as secondary to herbicide exposure and/or 
sun exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


